DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
	 In the office action, “/” should be read as and/or as generally understood. For example, “A/B” means A and B, or A or B.
Election/Restrictions
Applicant's election with traverse of electing Species II (as embodied in figure 4A) in the reply filed on 12/17/2021 is acknowledged.  The traversal is on the ground(s) that there is no undue burden: For example, each of claims 1, 2, 5, 6, 7, 8, 9, 12-17, 20-24, 26, 27, and 29, read on Species II, III, IV, and V. As a result, applicants submit that Species II, III, IV, and V are patentably indistinct.
 This is not found persuasive because: it does not mean Species II, III, IV, and V are patentably indistinct when they have common features. Each of Species II, III, IV, and V has unique feature. For example, Species II as embodied in Figure 4A, having Rbseries, Rgseries and 404 such that there is a direct connection between the last back gate resistor RBshunt and 408; many patentably distinct species as discussed in the previous office action because at least the following reason(s) apply: the species require a different field of search (e.g. searching different classes/subclass or electronic resources, and/or employing different search strategies and/or search queries).
The requirement is still deemed proper and is therefore made FINAL.
Claims 3-4, 10-11, 18-19, 25 and 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/17/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5-9, 12-15, 17, 20-22, 24, 26-27 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites “in which the distributed gate bias network comprises a plurality of shunt gate resistors and series gate resistors coupled in a ladder configuration”, which renders the claim indefinite. It’s unclear what can be considered as a “ladder configuration”. The term is indefinite because the scope of the claim is indefinite. It is not clear what is excluded/included from the scope of the term. In addition, it’s unclear what are coupled in a ladder configuration? The series gate resistors only, both a plurality of shunt gate resistors and series gate resistors, or something else?
Claims 5-8 are rejected based on the dependency from claim 2.

Claim 9 recites “in which the distributed body bias network comprises a plurality of shunt body resistors and a plurality of series body resistors coupled in a ladder configuration”, which renders the claim indefinite. It’s unclear what can be considered as a “ladder configuration”. The term is indefinite because the scope of the claim is indefinite. It is not clear what is excluded/included from the scope of the term. In addition, it’s unclear what are coupled in a ladder configuration? The series body resistors only, both a plurality of shunt body resistors and series body resistors, or something else?
Claims 12-15 are rejected based on the dependency from claim 9.

Claim 17 recites “in which the distributed gate bias network comprises a plurality of shunt gate resistors and series gate resistors coupled in a ladder configuration;… and coupling a series body resistor to each shunt body resistor according to the ladder configuration”, which renders the claim indefinite. It’s unclear what can be considered as a “ladder configuration”. The term is indefinite because the scope of the claim is indefinite. It is not clear what is excluded/included from the scope of the term. 
Claims 20-22 are rejected based on the dependency from claim 17.

Claim 24 recites “in which the distributed gate bias network comprises a plurality of shunt gate resistors and series gate resistors coupled in a ladder configuration”, which renders the claim indefinite. It’s unclear what can be considered as a “ladder configuration”. The term is indefinite because the scope of the claim is indefinite. It is not clear what is excluded/included from the scope of the term. In addition, it’s unclear what are coupled in a ladder configuration? The series body resistors only, both a plurality of shunt gate resistors and series gate resistors, or something else?
Claim 26 is rejected based on the dependency from claim 24.

Claim 27 recites “in which the distributed body bias network comprises a plurality of shunt body resistors and series body resistors coupled in a ladder configuration”, which renders the claim indefinite. It’s unclear what can be considered as a “ladder configuration”. The term is indefinite because the scope of the claim is indefinite. It is not clear what is excluded/included from the scope of the term. In addition, it’s unclear what are coupled in a ladder configuration? 
Claim 29 is rejected based on the dependency from claim 27.
Further clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-7, 9, 12-14, 16-17, 20-24, 26-27 and 29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin (US 2021/0313982).

Regarding claim 1, Lin discloses a radio frequency (RF) switch [e.g. fig. 8/9/10/7/6/5], comprising: a plurality of switch transistors [see the transistors] coupled in series; a distributed gate bias network [e.g. R1s/R2s] coupled to gate electrodes of the plurality of switch transistors; and a distributed body bias network [e.g. R4/R3] coupled to body electrodes of the plurality of switch transistors.

Regarding claim 5 (as best understood), Lin discloses the RF switch of claim 2, in which the plurality of shunt gate resistors have a same resistance value.
Regarding claim 6 (as best understood), Lin discloses the RF switch of claim 2, in which the plurality of series gate resistors have a same resistance value.
Regarding claim 7 (as best understood), Lin discloses the RF switch of claim 2, in which a ratio between resistance values of the plurality of series gate resistors and the plurality of shunt gate resistors is within a predetermined range [e.g. the set of real numbers].
Regarding claim 9 (as best understood), Lin discloses the RF switch of claim 1, in which the distributed body bias network comprises a plurality of shunt body resistors and a plurality of series body resistors coupled in a ladder configuration.
Regarding claim 12 (as best understood), Lin discloses the RF switch of claim 9, in which the plurality of shunt body resistors [e.g. R4] have a same resistance value.
Regarding claim 13 (as best understood), Lin discloses the RF switch of claim 9, in which the plurality of series body resistors [e.g. R3] have a same resistance value.

Regarding claim 14 (as best understood), Lin discloses the RF switch of claim 9, in which a ratio between resistance values of the plurality of series body resistors and the plurality of shunt body resistors is within a predetermined range [e.g. the set of real numbers].



Regarding claim 17 (as best understood), Lin discloses a method of constructing a radio frequency (RF) switch [e.g. fig. 7/8/9/10], the method comprising: coupling a plurality of switch transistors in series [see the transistors]; coupling a shunt gate resistor [e.g. R1] to a gate of each of the plurality of switch transistors; coupling a series gate resistor [e.g. R2] to each shunt gate resistor according to a ladder configuration; coupling a shunt body resistor [e.g. R4] to a body of each of the plurality of switch transistors; and coupling a series body resistor [e.g. R3] to each shunt body resistor according to the ladder configuration.

Regarding claim 20 (as best understood), Lin discloses the method of claim 17, further comprising configuring shunt gate resistors and shunt body resistors with a same resistance value.

Regarding claim 21 (as best understood), Lin discloses the method of claim 17, further comprising configuring series gate resistors and series body resistors with a same resistance value.

Regarding claim 22 (as best understood), Lin discloses the method of claim 17, further comprising integrating the RF switch into an RF front-end module, the RF front-end module 

Regarding claim 23, Lin discloses a radio frequency (RF) front-end circuit, comprising: an RF switch [e.g. fig. 7/8/9/10] including a plurality of switch transistors [e.g. the transistors] coupled in series, a distributed gate bias network [e.g. R1s/R2s] coupled to gate electrodes of the plurality of switch transistors, and a distributed body bias network [e.g. R4s/R3s] coupled to body electrodes of the plurality of switch transistors; and an antenna [see at least BACKGROUND, fig. 1] coupled to the RF switch.

Regarding claim 24 (as best understood), Lin discloses the RF front-end circuit of claim 23, in which the distributed gate bias network comprises a plurality of shunt gate resistors [e.g. R1s] and series gate resistors [e.g. R2s] coupled in a ladder configuration.

Regarding claim 26 (as best understood), Lin discloses the RF front-end circuit of claim 24, in which a ratio between resistance values of the plurality of series gate resistors and the plurality of shunt gate resistors is within a predetermined range [e.g. the set of real numbers].

Regarding claim 27 (as best understood), Lin discloses the RF front-end circuit of claim 23, in which the distributed body bias network comprises a plurality of shunt body resistors and series body resistors coupled in a ladder configuration.

.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2021/0313982).
Regarding claim 8 (as best understood), Lin discloses the RF switch of claim 7, except in which the predetermined range comprises a range of 1/20 to 1/100. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the ratio within the range of 1/20 to 1/100, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum of working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 15 (as best understood), Lin discloses the RF switch of claim 14, except in which the predetermined range comprises a range of 1/20 to 1/100. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C CHEN/Primary Examiner, Art Unit 2842